DETAILED ACTION

Response to Amendment
Amendments to the specification have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “large area type” in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, while ‘large area’ could be construed as a relative term and rejected under 35 USC 112(b), the Examiner deems that the disclosure and claims contain sufficient structure to render clarity to this, otherwise, indefinite term.  Specifically, Applicants’ are clear that a ‘large area type’ sheet within the scope of the invention is one having at least one dimension of 100 mm or larger.  Since this is already claimed in claim 1, the Examiner does not find any claims as indefinite for this terminology.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Information Disclosure Statements
The lined through references were not considered because the poor quality of the document scan submitted with the IDS.  Resubmission with a clearer reference image document would result in the references being duly considered.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “fine” in claim 12 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of evaluating the prior art, the Examiner has interpreted any flaking or cracking process as necessarily resulting in a plurality of pieces which read on the claimed limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference KR 2017-0027979 A in view of the Admitted Prior Art.
The Examiner notes that no Full Translation is available for KR ‘979 A, so extensive use of the Written Opinion translation will be utilized.
Regarding claim 1, KR ‘979 A disclose a complex magnetic field shielding sheet, comprising: a main shielding layer arranged so that a plurality of ferrite block bodies each having a predetermined area are adjacent to each other (Figures 1 and 3, magnetic shielding block 10a, 10b, 10c); and an auxiliary shielding layer formed of at least one magnetic sheet having a predetermined area and laminated on one surface of the main shielding layer through an adhesive layer (magnetic substance sheet 21 and Paragraph 0029 ‘using an adhesive of the like’), wherein a boundary region between two ferrite block bodies disposed to be adjacent each other is disposed to be located in an inner region of the magnetic sheet (Figures, especially noting Figure 4 where layer 21 covers the gap formed between ferrite blocks 10a and 10b, as well as Abstract Translation which explicitly teaches the overlapping nature ).
The limitation “a magnetic field which leaks into a gap between the two ferrite block bodies is blocked by the magnetic sheet” is a functional limitation(s).  As defined in the MPEP, “[a] functional limitation is an attempt to define something by what it does, rather than by what it is (e.g., as evidenced by its specific structure or specific ingredients). There is nothing inherently wrong with defining some part of an invention in functional terms.  Functional language does not, in and of itself, render a claim improper. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971)” – MPEP § 2173.05(g).
	In the instant case, the claimed limitation(s) “a magnetic field which leaks into a gap between the two ferrite block bodies is blocked by the magnetic sheet” is deemed to be an inherent characteristic of the prior art since the prior art is substantially identical in composition and/or structure.  The Examiner’s sound basis for this assertion is the fact that magnetic sheet is, well, a magnetic sheet and that the structure is explicitly taught as a shielding block (Title), which would not be a very good shielding block if it failed to … block a magnetic field.
KR ‘979 A fails to disclose a large area type sheet having at least one dimension on the order of 100 mm or more.
However, Applicants’ Admit that when forming wireless power charging station for automobiles, the wireless power charging station requires a coil and shielding (APA page 2, paragraphs 3-4) wherein the dimensions of said shielding sheet are 100 mm x 100 mm or larger (paragraph 5).
Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the exact dimensions of the magnetic shielding sheet taught in KR ‘979 A through routine experimentation, especially given the admission that wireless power charging stations for automobiles regularly require dimensions exceeding 100 mm.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, KR ‘979 A disclose the claimed limitations (Paragraph 0017; shielding unit being an amorphous ribbon sheet and ferrite blocks being Mn-Zn ferrite).  The Examiner also notes that these are both conventional shielding materials and would have been a matter of routine selection among art recognized magnetic shielding materials for the various layers (i.e. no criticality is shown for the specific material selections given that these materials are art recognized as conventional for magnetic shielding structures).
Regarding claim 3, KR ‘979 A disclose a matrix structure meeting the claimed limitations (Figures).  The Examiner also notes that this technically reads on one of m and n being ‘1’ and the other ‘2’ (as 2 total blocks still constitutes a ‘plurality’).
Regarding claims 4 - 6, it is unclear if KR ‘979 A explicitly disclose the claimed additional shielding layers from the Written Opinion, but it is clear that the additional layers are matters of routine duplication of parts and/or optimization of structure to provide a plurality of magnetic shielding layers.  The Examiner takes Official Notice that such structures are routine in the art and points to the relevant section of the Written Opinion on these conventional modifications (“see for example D3, figures 3 and 5, see plurality the layers 111 made of sheets 110 stacked into multiple layers and formed on both sides of the blocks 112”).
Regarding claim 7, KR ‘979 A disclose the claimed gap region (Figures and Abstract translation).
Regarding claims 8 - 10, while KR ‘979 A fails to explicitly disclose a heat dissipation layer meeting the claimed limitations, the Examiner takes Official Notice that such a layer is conventional and old in the art.  The Examiner need only point to the Written Opinion which clearly illustrates that these layers are conventional (“see for example D4, [93]: “The heat radiating plate 140 may be disposed on one surface of the magnetic field shielding sheets 130 and 130’ to disperse or radiate heat transferred from a heat source to the outside” as well as additional disclosure teaching materials or mixture of materials, which necessarily include conductive polymeric materials comprising a polymeric resin binder containing conductive filler).
Regarding claim 11, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the thickness of the shielding structure through routine experimentation, especially given the teaching in the APA regarding the desire to control only the length and width (“100 mm x 100 mm”) to be 100 mm or larger.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, KR ‘979 A fails to explicitly disclose using a flaked or cracked sheet, but – as noted in the Written Opinion, the Examiner takes Official Notice that using cracked/flaked magnetic shielding sheets, particularly ones formed of amorphous ribbon starting materials, is well established in the shielding arts (“see for example D2, figure 9”).  As such, the Examiner deems that the non-cracked amorphous ribbon and cracked/flaked amorphous ribbon sheets are known functional equivalents in magnetic shielding sheets used in magnetic shielding structures.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, non-cracked/flaked and cracked/flaked magnetic shielding sheets are functional equivalents in the field of suitable magnetic shielding sheets, depending on the ultimate end use and whether flexibility or tailored permeability/shielding characteristics are required.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claims 13 – 20, the APA admits that wireless power transfer devices utilize the claimed coil in addition to a magnetic fielding sheet (see APA citations above).  As such, the claimed limitations are rendered obvious for the reasons provided above.

Claims 1 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Song et al. (U.S. Patent No. 9,853,487 B2) in view of Choi et al. (U.S. Patent App. No. 2014/0176380 A1) and the Admitted Prior Art.
Regarding claim 1, Song et al. disclose a complex magnetic field shielding sheet, comprising: a main shielding layer arranged so that a plurality of ferrite block bodies each having a predetermined area are adjacent to each other (Figures 5 and 6, magnetic shielding blocks 212 in layer 112); and an auxiliary shielding layer formed of at least one magnetic sheet having a predetermined area and laminated on one surface of the main shielding layer through an adhesive layer (layer 111 or 113 with adhesive layers 120), wherein a boundary region between two ferrite block bodies disposed to be adjacent each other is disposed to be located in an inner region of the magnetic sheet (Figures and col. 7, line 59 bridging col. 8, line 6).
The limitation “a magnetic field which leaks into a gap between the two ferrite block bodies is blocked by the magnetic sheet” is a functional limitation(s).  As defined in the MPEP, “[a] functional limitation is an attempt to define something by what it does, rather than by what it is (e.g., as evidenced by its specific structure or specific ingredients). There is nothing inherently wrong with defining some part of an invention in functional terms.  Functional language does not, in and of itself, render a claim improper. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971)” – MPEP § 2173.05(g).
	In the instant case, the claimed limitation(s) “a magnetic field which leaks into a gap between the two ferrite block bodies is blocked by the magnetic sheet” is deemed to be an inherent characteristic of the prior art since the prior art is substantially identical in composition and/or structure as taught by Song et al. (col. 7, line 59 bridging col. 8, line 6).
Song et al. fails to disclose a large area type sheet having at least one dimension on the order of 100 mm or more, nor wherein the magnetic bodies are ferrite bodies.  While the present claims do not require a layer of individual bodies coupled to a solid layer, the Examiner also notes that Song et al. fail to disclose such a structure …either teaching all solid layers (Figure 5) or all discrete bodied layers (Figure 6).
However, Applicants’ Admit that when forming wireless power charging station for automobiles, the wireless power charging station requires a coil and shielding (APA page 2, paragraphs 3-4) wherein the dimensions of said shielding sheet are 100 mm x 100 mm or larger (paragraph 5).
Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the exact dimensions of the magnetic shielding sheet taught in Song et al. through routine experimentation, especially given the admission that wireless power charging stations for automobiles regularly require dimensions exceeding 100 mm.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the use of ferrite bodies and a structure having one discrete body layer and one solid layer, the Examiner deems that these are functionally equivalent structures to the embodiments represented in Figures 5 and 6 of Song et al., as taught by Song et al. and Choi et al. (Abstract and Paragraphs 0046 – 0053 and 0080 – 0093, noting that ferrite is an exceptionally good shielding material to use with antenna devices, such as the disclosed and claimed wireless power transmitting device).  The use of one solid layer and one or more layers having discrete magnetic bodies would have been obvious to a person of ordinary skill as a combination of the layer structures of Figures 5 and 6 of Song et al., both effectively teaching the equivalence of either solid form layers (Figure 5) and discrete body layers (Figure 6) for use in shielding structures.
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, using discrete ferrite bodies (with or without a solid auxiliary shielding layer) is deemed a functionally equivalent structure in the field of magnetic shielding bodies to the embodiments shown in Figures 5 and 6 which fail to explicitly teach using ferrite for either the main shielding layer and/or the auxiliary shielding layer.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 2, Choi et al. disclose the claimed ferrites (see citations above) and Song et al. disclose the claimed amorphous materials (col. 7, lines 1 – 16).  The Examiner also notes that these are both conventional shielding materials and would have been a matter of routine selection among art recognized magnetic shielding materials for the various layers (i.e. no criticality is shown for the specific material selections given that these materials are art recognized as conventional for magnetic shielding structures).
Regarding claim 3, Song et al. disclose a matrix structure meeting the claimed limitations (Figures).  The Examiner also notes that this technically reads on one of m and n being ‘1’ and the other ‘2’ (as 2 total blocks still constitutes a ‘plurality’).
Regarding claims 4 - 6, the additional layers are matters of routine duplication of parts and/or optimization of structure to provide a plurality of magnetic shielding layers (noting that Choi et al. explicitly teach that alternatively forming shielding layers of different shielding behavior is recognized as desired in the magnetic shielding arts – Abstract and Figures).  As such, the Examiner deems that it would have been obvious to a person of ordinary skill in the art to form auxiliary shielding layers sandwiching a plurality of ferrite-based main shielding layers to form a structure meeting the claimed limitations as this would provide multiple shielding characteristics.  Furthermore, the Examiner notes that a structure in Song et al. having, for example, 5 layers 211, 212, 213, 214 and 215 all formed of ferrite pieces would read on the claimed limitations as the top and bottom layers (211 and 215) can be taken as the ‘auxiliary shielding layers’ and the middle layers (212, 214) can be taken as the main shielding layers, with layer 213 either being an additional ‘auxiliary shielding layer’ (for claim 5) or an additional ‘main shielding layer’ (for claim 6), given that nothing excludes these layers from being formed of identical materials and identical structure.
Regarding claim 7, Song et al. disclose the claimed gap region (Figures – noting that the gaps are all ‘L’ shaped due to the overlap explicitly taught as desired in the Song et al. disclosure above).
Regarding claims 8 - 10, Song et al. explicitly disclose heat radiating layers meeting the claimed structural requirements (element 140, 240 and col. 8, lines 30 – 48).  While the Examiner deems that ‘conductive silicon sheet’ could read on the claimed metallic material, the Examiner also notes that Choi et al. (Paragraph 0076) explicitly disclose conventional, metallic material conductors as the heat radiating layer.  The Examiner notes that Song et al. explicitly disclose heat radiating layers comprising a ‘heat dissipation plastic’ as either the ‘thermally conductive tape’ or ‘acrylic adhesive’ (col. 8, lines 30 – 35) or as the adhesive layers 120 comprising the heat radiation filler 130 located above or below the top/bottom magnetic shielding sheet (Figures 5 and 6).
Regarding claim 11, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the thickness of the shielding structure through routine experimentation, especially given the teaching in the APA regarding the desire to control only the length and width (“100 mm x 100 mm”) to be 100 mm or larger.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Song et al. explicitly teach using ‘flaked’ or patterned structures for all the magnetic shielding layers (Figure 6).  That being said, the Examiner also takes Official Notice that using cracked/flaked magnetic shielding sheets, particularly ones formed of amorphous ribbon starting materials, is well established in the shielding arts – for support of this position, the Examiner need only point to the Written Opinion (“see for example D2, figure 9”).  As such, the Examiner deems that the non-cracked amorphous ribbon and cracked/flaked amorphous ribbon sheets are known functional equivalents in magnetic shielding sheets used in magnetic shielding structures.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, non-cracked/flaked and cracked/flaked magnetic shielding sheets are functional equivalents in the field of suitable magnetic shielding sheets, depending on the ultimate end use and whether flexibility or tailored permeability/shielding characteristics are required.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claims 13 – 20, the APA admits that wireless power transfer devices utilize the claimed coil in addition to a magnetic fielding sheet (see APA citations above).  As such, the claimed limitations are rendered obvious for the reasons provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
July 23, 2022